Citation Nr: 0921796	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  07-37 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota

 
THE ISSUE

Entitlement to an effective date prior to November 1, 2004, 
for the award of service connection for major depressive 
disorder.

  
REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to 
February 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).


FINDINGS OF FACT

1.  In September 2005, the RO issued a rating decision which 
granted service connection for major depressive disorder, 
effective November 1, 2004.  Although provided notice, the 
Veteran did not appeal this decision.

2.  In January 2007, the veteran filed a claim for 
entitlement to an effective date prior to November 1, 2004 
for major depressive disorder. 


CONCLUSION OF LAW

The claim of entitlement to an effective date prior to 
November 1, 2004 for the grant of service connection for 
major depressive disorder is dismissed.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act 
(VCAA), those provisions are not applicable here where 
resolution of the claim is as a matter of law.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the 
VCAA has no effect on appeal limited to matter of law); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that 
the VCAA is not applicable where law is dispositive); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).  

By a rating decision dated in September 2005, service 
connection for major depressive disorder was granted, 
effective November 1, 2004.  The Veteran did not appeal this 
decision and the decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  In January 2007, the Veteran filed a 
claim for entitlement to an earlier effective date.

In finding the September 2005 rating decision final, the 
August 2006 statement from the Veteran's representative was 
properly considered by the RO as an attempt to reopen his 
claim seeking service connection for posttraumatic stress 
disorder (PTSD).  The RO's September 2005 decision addressed 
PTSD and major depressive disorder as separate issues.  
Moreover, the August 2006 communication referenced only the 
Veteran's PTSD, and included an argument for granting service 
connection for PTSD dating back to his original claim seeking 
service connection for PTSD in 1982.  No reference was made 
to the grant of service-connected major depressive disorder 
or the effective date assigned that can be construed as a 
notice of disagreement.

After a rating decision that grants service connection and 
assigns an effective date is final, an earlier effective date 
may be established only by a request for revision of that 
decision based on clear and unmistakable error (CUE).  See 
Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Free-
standing earlier effective date claims that could be raised 
at any time are impermissible because such claims would 
vitiate decision finality.  Id. at 300.  Accordingly, where a 
free-standing earlier effective date claim is made without a 
request for reconsideration due to CUE in the relevant rating 
decision, the claim must be dismissed.  Id. 

Here, the Veteran's claim for entitlement to an earlier 
effective date was filed after a rating decision was final 
and the claim did not allege CUE in the September 2005 rating 
decision.  Accordingly, it is a free-standing earlier 
effective date claim and the Board must dismiss the appeal.  
See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (holding 
that plain statutory language is applied unless it creates 
absurd results).


ORDER

The claim of entitlement to an effective date prior to 
November 1, 2004 for the grant of service connection for 
major depressive disorder is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


